 Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 1 of 28 Page ID #:1533




1 A. Justin Lum (SBN: 164882)
  LUM LAW GROUP
2 1005 E. Colorado Blvd., #207
3 Pasadena,  CA 91106
  Phone: (626) 795-8886
4 Facsimile: (626) 795-8836
  Lead Counsel
5
  Cindy Tran, Esq. (SBN: 228214)
6 CNT LAW GROUP
  8806 E. Las Tunas Drive
7 San Gabriel, CA 91776
  Phone: (626) 788-2687
8 Facsimile: (626) 788-9053
  Co-Counsel
9
10 Attorneys for Plaintiffs
   CHRISTOPHER SPEIDEL and
11 MAZIAR GOLESTANEHZADEH
12
13
14                          UNITED STATES DISTRICT COURT

15                      CENTRAL DISTRICT OF CALIFORNIA

16 CHRISTOPHER SPEIDEL, an                  Case No.: 2:20-cv-04653-MCS-AS
   individual; and MAZIAR                   PLAINTIFFS’ OPPOSITION AND
17
   GOLESTANEHZADEH, an individual;          MEMORANDUM OF POINTS AND
18                                          AUTHORITIES IN SUPPORT OF
                                            PLAINTIFFS’ OPPOSITION TO
               Plaintiffs,                  DEFENDANT’S MOTION TO
19
                                            DISMISS UNDER FRCP 12(b)(2)
20     v.
                                            Date:     August 16, 2021
21                                          Time:     9:00 AM
   MARTINA MARKOTA aka Lady                 Judge:    Hon. Mark C. Scarsi
22 Alchemy aka @LadyAlchemy33; and          Crtrm:    7C
   DOES 1 THROUGH 20, inclusive;
23
24            Defendants.
25
26
27
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                1
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
 Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 2 of 28 Page ID #:1534




 1 Table of Contents
 2 MEMORANDUM OF POINTS AND AUTHORITIES ..................................................... 4
 3
     I.     INTRODUCTION ........................................................................................................ 4
 4
 5 II.        FACTUAL BACKGROUND .................................................................................... 5
 6
     III.      LEGAL ARGUMENT ............................................................................................. 8
 7
 8 A.    LEGAL STANDARD ............................................................................................. 8
 9
10 B.    DEFENDANT’S ESTABLISHED HISTORY OF AVAILMENT OF THIS
   JUDICIAL DISTRICT, SEIZURE OF FUNDS THEREFROM, AND OTHER
11 MALICIOUS ACTIONS BY DEFENDANT, ARE RELEVANT FACTS WHICH
12 ESTABLISH SPECIFIC PERSONAL JURISDICTION……..…………………………11
13
   C.    DEFENDANT’S LONG HISTORY OF CONDUCT IN THIS JUDICIAL
14 DISTRICT ESTABLISHES GENERAL JURISDICTION OVER DEFENDANT. ........ 22
15
16 D.   D.   DEFENDANT CANNOT CLAIM CHOICE OF FORUM IN THE U.S. AS
   DEFENDANT RESIDES ABROAD, DESPITE HER NEW CLAIMS OF NEW YORK
17 AS JURISDICTION……………………………………………………………………..26
18
   E.  IN THE ALTERNATIVE, IF THE COURT FINDS THAT THERE IS NO
19 GENERAL OR PERSONAL JURISDICTION AS CURRENTLY PLED, PLAINTIFFS
20 REQUEST THE COURT TO GRANT ADDITIONAL JURISDICTIONAL
   DISCOVERY, AND AMENDMENT, IF PROPER …………………………...……….27
21
   V.  CONCLUSION……………………………………………………………….…..28
22
23
24
25
26
27
28
      PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                                                          2
      IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
 Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 3 of 28 Page ID #:1535




 1 Table of Authorities
 2
     Cases
 3
     American Telephone & Telegraph Co. v. Compagne Bruxelles Lambert, 94 F.3d 586 (9th
 4
      Cir. 1996) ____________________________________________________________ 9
 5
     Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124 (2010) _____________ 12
 6
 7 Calder v. Jones (1984) 465 U.S. 783 __________________________________ 11-13,20
 8 Decker Coal co. v. Commonweatlh Edison Co., 805 F.2d 834 (9th Cir. 1986) _______ 11
 9
   Dudnikov v. Chalk & Vermilion, 514 F.3d 1063 (10th Cir. 2008) _________________ 12
10
   Rano v. Sipa Press, Inc., 987 F.2d 580 (9th Cir. 1993) _________________________ 11
11
12 Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797 ____________________10, 11
13 Sher v. Johnson, 911 F.2d. 1357 (9th Cir. 1990) ______________________________ 11
14
   Washington Shoe Co. v. A-Z Sporting Goods Inc., No. 11-35166 (9th Cir. 2012)_____ 12
15
   World-Wide Volkswagen Corp. v. Woodson (1980) 444 U.S. 286 _________________ 23
16
17 Zippo Mfg. Co. v. Zippo Dot Com, Inc. (1997) 952 F.Supp. 1119 _________________ 12
18
19
     Rules
20
     Federal Rules of Civil Procedure Rule 4 _____________________________________ 4
21
     Federal Rules of Civil Procedure Rule 12 ____________________________________ 4
22
23 Federal Rules of Civil Procedure Rule 12(b) __________________________________ 7
24
25
26
27
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                 3
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
 Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 4 of 28 Page ID #:1536




 1 I.      INTRODUCTION

 2         On or about April 6, 2021, in response to Plaintiffs CHRISTOPHER SPEIDEL
 3
     (“Speidel”) and MAZAIR GOLESTANEHZADEH (“Golestanehzadeh”) (collectively,
 4
 5 “Plaintiffs”) First Amended Complaint, Defendant MARTINA MARKOTA
 6 (“Defendant”) filed her first Motion to Dismiss Under Federal Rules of Civil Procedure
 7
     (“FRCP”) Rule 12(b). (ECF No. 55). The Court in its order of May 4, 2021, granted leave
 8
 9 to Plaintiffs to further amend their complaint. Plaintiffs on May 18, 2021, filed their
10 Second Amended Complaint, pursuant to leave granted by the Court in its Order of May
11
   4, 2021.
12
13       Plaintiffs thereafter filed a Motion for Leave to file a Third Amended Complaint

14 with a proposed Third Amended Complaint for Copyright Infringement, Declaratory
15
   Relief, and three proposed additional causes of action, for breach of contract, conversion,
16
17 and intentional interference with economic relations, against Defendant Markota (ECF
18 No. 63). The proposed amendments were not made in the Second Amended Complaint,
19
   as the specific leave granted by the Court in its Order of May 4, 2021 indicated that any
20
21 additional causes of action required a motion for leave. The amendments in the proposed
22 Third Amended Complaint were also based out of allegations and facts previously pled.
23
         On June 8, 2021, Defendant Markota filed her second Motion to Dismiss for
24
25 alleged lack of jurisdiction, under FRCP 12(b)(2). (ECF No. 64). On July 1, 2021, the
26 Court issued its Order granting leave to amend to Plaintiffs and denying Defendant’s
27
   second Motion to Dismiss as moot. (ECF No. 70). On July 2, 2021, Plaintiffs timely filed
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                         4
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
 Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 5 of 28 Page ID #:1537




 1 their Third Amended Complaint. (ECF No. 71). On July 16, 2021, Defendant Markota
 2 filed her third Motion to Dismiss for alleged lack of jurisdiction, again pursuant to FRCP
 3
     12(b)(2). (ECF No. 72). Plaintiffs incorporate their previous arguments filed in the
 4
 5 Motion and Memorandum documents at ECF Nos. 59, 63, and 66, and herein file their
 6 Memorandum of Points and Authorities In Support of Opposition.
 7
     II.   FACTUAL BACKGROUND
 8
 9         Plaintiffs are holders of their respect exclusive rights under the Copyright Act of

10 1976 to reproduce, distribute, display, or license the reproduction, distribution, and/or
11
   displaying of the script, “Dark World” (the “Work”) (owned by Plaintiff Speidel) and
12
13 associated graphic illustrations (“Artwork”) (owned by Plaintiff Golestanehzadeh), which
14 are the subject of this action. Beginning in or about December 2017, Plaintiffs worked
15
   on, discussed, and developed a script, artwork, and an idea for a graphic novel
16
17 (“Project”). Plaintiff Speidel wrote and authored the Work for the Project, in or about
18 March 2018. Plaintiff Golestanehzadeh sketched and designed all of the Artwork for the
19
   Project, in or about June 2018. The Work was partially published online, set up by
20
21 Plaintiff Golestanehzadeh, on or about September 1, 2018 on Indiegogo.com, as a
22 fundraising campaign (“Campaign”) to support the completion of the Project based on the
23
   Work and Artwork. The Project was to be released in or around August 2019 (“Estimated
24
25 Release Date”). As of December 21, 2020, the Campaign raised a total of $53,945.
26         In or around April 2018, Plaintiff Golestanehzadeh intended to invite Defendant
27
     Markota to contribute to the Project by providing marketing and promotional services. In
28
      PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                            5
      IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
 Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 6 of 28 Page ID #:1538




 1 or around June 2018, Plaintiffs developed ideas to include the “Lady Alchemy” character,
 2 used by Defendant, in the project.
 3
          On or about December 5, 2019, Plaintiffs discovered that Defendant had locked
 4
 5 them out of the Campaign account, took unlawful ownership of the Project, and
 6 subsequently disseminated the Work and the Artwork, without consent, through various
 7
     online forums, such as Indiegogo.com, YouTube.com, Twitter.com, and Wix.com.
 8
 9 Defendant has claimed unlawful ownership of the Work, the Artwork, and the Project,
10 and has falsely accused Plaintiffs of acting in bad faith by stealing money from the
11
   Campaign.
12
13       Defendant Markota has claimed ownership of the Campaign and seized the related

14 funds and accounts, greatly damaging Plaintiffs. Defendant Markota has also therefore
15
   created liability to many supporters of the Campaign, who paid real money to support the
16
17 Project based on the Work and Artwork. Instead, Defendant has seized control of the
18 Campaign, and directed the Project an entirely different direction, with different artwork
19
   and story than was promised, and shown to supporters of the Campaign as part of the
20
21 Project. Defendant has created potential damage to Plaintiffs by taking funds for which
22 she was not authorized, for a Campaign promising a graphic novel, for which supporters
23
   have paid for a novel that was due almost 2 years ago. Defendant Markota, by taking the
24
25 funds which were supposed to have been used for the graphic novel based on the Work
26 and Artwork, has also profited from these business activities which establish her personal
27
   jurisdiction and subject matter jurisdiction in this venue.
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                        6
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
 Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 7 of 28 Page ID #:1539




 1         Immediately following this Court’s holding on February 1, 2021, wherein

 2 Defendant’s counsel agreed to accept service, Defendant continued her malicious attacks
 3
     on Plaintiff, by publishing online, “Lady Alchemy Go Fund Me Legal Defense Details
 4
 5 and Evidence,” purporting to allege ownership of the Work and Artwork and making
 6 further accusations about the origin of the Work and Artwork, and about Plaintiffs and
 7
     their actions. See Declaration of Maziar Golestanehzadh, previously filed (ECF No.67, at
 8
 9 Exhibit F). Plaintiffs have also concurrently requested judicial notice thereto.
10         Therefore, Defendant’s bad faith intentions in this case have been made clear, even
11
     by the actions of Defendant since the filing of the initial complaint, wherein Defendant
12
13 denies jurisdiction, while excoriating them in public forums, and continuing to take
14 advantage of the funds, creative content, and online accounts that she wrongfully seized.
15
         Defendant is a foreign resident, who cannot claim any other forum as being more
16
17 proper for this case than this district, one which served as the epicenter for the creation of
18 the Project, creation of the Campaign, creation of the Artwork by an individual residing
19
   in this district, creation of the Work by an individual residing in this district; one which
20
21 Defendant availed through continual business, including partial fulfillment of the
22 Campaign by receipt and shipping of merchandise to and from this district, including to
23
   residents in this state and judicial district, said receipt and delivery therefore constituting
24
25 performance of contracts executed in this district; and proven infringement of copyrights
26 owned by long-time residents of this district.
27
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                              7
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
 Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 8 of 28 Page ID #:1540




 1 III.    ARGUMENT

 2         A.    LEGAL STANDARD
 3
           Federal Rules of Civil Procedure Rule 12(b)(2) permits a defendant to move to
 4
 5 dismiss a complaint for lack of personal jurisdiction. The plaintiff has the burden of
 6 proving that the Court has personal jurisdiction over the defendant. American Telephone
 7
     & Telegraph Co. v. Compagne Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996). If
 8
 9 the Court rules without holding an evidentiary hearing, dismissal for lack of personal
10 jurisdiction is appropriate only if the plaintiff has not made a prima facie showing of
11
   personal jurisdiction. Id. In determining whether the plaintiff has met this burden, the
12
13 uncontroverted allegations in the complaint must be taken as true, and conflicts between
14 the facts contained in the parties’ affidavits must be resolved in the plaintiff’s favor. Id. at
15
   588-89. Normally, the question of jurisdiction and the merits of an action will be
16
17 considered intertwined where, as here, “a statute provides the basis for both the subject
18 matter jurisdiction of the federal court and the plaintiff's substantive claim for relief.” Sun
19
   Valley Gasoline, Inc. v. Ernst Enters., 711 F.2d 138, 139-40 (9th Cir.1983).
20
21       The Court must accept as true all factual allegations in the complaint and must
22 draw all reasonable inferences from those allegations, construing the complaint in the
23
   light most favorable to the plaintiff. Westlands Water Dist. v. Firebaugh Canal, 10 F.3d
24
25 667, 670 (9th Cir. 1993). Dismissal without leave to amend is appropriate only when the
26 Court is satisfied that the deficiencies of the complaint could not possibly be cured by
27
   amendment. Jackson v. Carey, 353 F.3d 750, 758 (9th Cir. 2003). A complaint may
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                            8
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
 Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 9 of 28 Page ID #:1541




 1 proceed even though proof seems improbable or recovery is very remote and unlikely.
 2 Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990). Any ambiguity in
 3
     the documents must be resolved in favor of the plaintiffs. Knievel v. ESPN, 393 F.3d
 4
 5 1068, 1076-77 (9th Cir. 2005). When the motion to dismiss is based on arguments
 6 presented in the parties’ briefing papers, “the plaintiff need only make a prima facie
 7
     showing of jurisdictional facts.” Love v. Associated Newspapers, Ltd., 611 F.3d 601, 608
 8
 9 (9th Cir. 2010). Additionally, “[u]ncontroverted allegations in the complaint must be
10 taken as true, and conflicts over statements contained in affidavits must be resolved in
11
   [the plaintiff’s] favor.” Love v. Associated Newspapers, Ltd., 611 F.3d 601, 608 (9th Cir.
12
13 2010).
14      B. DEFENDANT’S ESTABLISHED HISTORY OF AVAILMENT OF THIS
15
           JUDICIAL DISTRICT, SEIZURE OF FUNDS THEREFROM, AND OTHER
16
17         MALICIOUS ACTIONS BY DEFENDANT, ARE RELEVANT FACTS
18         WHICH ESTABLISH SPECIFIC PERSONAL JURISDICTION
19
           Defendant has claimed ownership of a Campaign to sell merchandise associated
20
21 with the Project, and the Project itself. Thus, based on Defendant’s allegations, any
22 actions taken by Plaintiffs in California would be the responsibility of Defendant. At
23
   worst, she was a partner in the actions that arose in California. Those actions were
24
25 approved by Defendant, as is shown by her actions relating to the sale of merchandise
26 from the campaign. Thus, based on Defendant’s actions in selling merchandise in
27
   California utilizing copyrighted works owned by individuals residing in California, to
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                        9
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 10 of 28 Page ID #:1542




 1 among the customers, customers residing in California, and thereafter seizing and
 2 converting any funds raised from those same copyright owners, are not the only acts that
 3
     establish specific personal jurisdiction over Defendant, but they do so on their own, apart
 4
 5 from the many other malicious acts by Defendant which further support both general and
 6 specific personal jurisdiction by this Court over Defendant. Those other actions are also
 7
     fully addressed in this memorandum.
 8
 9         A court may exercise specific and personal jurisdiction over a nonresident

10 defendant, where: (1) the defendant purposefully directed activities toward the forum or
11
   purposefully availed himself of the benefits and protections of the forum’s laws; (2) the
12
13 claim arises out of the defendant’s forum-related activities; and (3) exercise of
14 jurisdiction would be reasonable. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
15
   797, 802 (9th Cir. 2004). See also Rano v. Sipa Press, Inc., 987 F.2d 580, 588 (9th Cir.
16
17 1993). To determine “purposeful direction” in the context of Internet-related tort
18 allegations, courts employ the “effects test,” or “Calder test” which looks at whether the
19
   defendant committed “(1) intentional actions (2) expressly aimed at the forum state (3)
20
21 causing harm, the brunt of which is suffered-and which the defendant knows is likely to
22 be suffered-in the forum state.” Panavision, 141 F.3d at 1321 (citing Core–Vent Corp. v.
23
   Nobel Industries AB, 11 F.3d 1482, 1486 (9th Cir. 1993)).
24
25         Federal due process requires that a nonresident defendant have minimum contacts
26 with the forum state such that the exercise of personal jurisdiction does not offend
27
   traditional notions of fair play and substantial justice. Decker Coal co. v. Commonweatlh
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                          10
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 11 of 28 Page ID #:1543




 1 Edison Co., 805 F.2d 834, 838 (9th Cir. 1986) The defendant’s conduct and connection
 2 with the forum must be such that the defendant should reasonably anticipate being haled
 3
     into court there. Sher v. Johnson, 911 F.2d. 1357, 1361 (9th Cir. 1990)
 4
 5         The Ninth Circuit Court continued that “purposeful direction” could be established

 6 where the defendant has: “(1) committed an intentional act; (2) expressly aimed at the
 7
     forum state; (3) causing harm that the defendant knows is likely to be suffered in the
 8
 9 forum state.” Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1128 (2010)
10 (quoting Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802); Calder v. Jones
11
   (1984) 465 U.S. 783. Thus, personal jurisdiction could be exercised over a nonresident
12
13 for an act that takes place outside the forum state if the harm of such act is felt within the
14 forum. Washington Shoe Co. v. A-Z Sporting Goods, Inc., No. 11-35166 (9th Cir. 2012).
15
   Defendant’s actions take place on the internet and such actions is directed at Plaintiffs
16
17 who are here in California and has caused harm to Plaintiffs as they seek to exercise their
18 exclusive rights on the copyrighted work.
19
         In the Internet context, the “effects” test can be used to examine the exact nature of
20
21 a defendant's Internet activities to determine whether its out of state actions were directed
22 at parties or entities within the forum state. This is referred to in the language of Calder v.
23
   Jones as "purposeful direction," which requires (a) an intentional action, that was (b)
24
25 expressly aimed at the forum state, with (c) knowledge that the brunt of the injury would
26 be felt in the forum state. Dudnikov v. Chalk & Vermilion, 514 F.3d 1063 (10th Cir.
27
   2008). If a court finds that a defendant's actions meets the standard of purposeful
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                           11
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 12 of 28 Page ID #:1544




 1 direction, then personal jurisdiction may be asserted based on Internet activities which do
 2 not meet the requisite level of interactivity or minimum contacts needed for other tests of
 3
     personal jurisdiction in Internet cases.
 4
 5         Courts may also apply the "effects" test from Calder v. Jones, in cases with

 6 insufficient interactivity or minimum contacts, but where an action is targeted at a
 7
     particular forum. In Calder, a California resident in the entertainment business sued the
 8
 9 National Enquirer, located in Florida, for libel based on an allegedly defamatory article
10 published by the magazine. As the article concerned a California resident with a career in
11
   California and relied on California sources, the Court found the defendants' "intentional,
12
13 and allegedly tortious, actions were expressly aimed at California," and the Court found
14 that personal jurisdiction was properly established in California. Similarly, in Yahoo! Inc.
15
   v. La Ligue Contre Le Racisme et l'antisemitisme (LICRA), 433 F.3d 1199 (9th Cir.
16
17 2006), the Ninth Circuit applied the Calder test to find that a California court could
18 properly establish specific personal jurisdiction in a declaratory judgment action against
19
   two French civil rights organizations suing Yahoo! and Yahoo! France over the
20
21 availability of Nazi content to French users of its services.
22         In Zippo Manufacturing Co. v. Zippo Dot Com, Inc., a federal court held that "the
23
     likelihood that personal jurisdiction can be constitutionally exercised is directly
24
25 proportionate to the nature and quality of commercial activity that an entity conducts over
26 the Internet. This sliding scale is consistent with well-developed personal jurisdiction
27
   principles.” Zippo Mfg. Co. v. Zippo Dot Com, Inc. (1997) 952 F.Supp. 1119. The
28
      PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                            12
      IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 13 of 28 Page ID #:1545




 1 "sliding scale" or "Zippo" test has been generally accepted as the standard in federal
 2 courts in deciding personal jurisdiction in Internet cases. Such cases are now primarily
 3
     decided based on a determination of the website's "interactivity". Courts have held that
 4
 5 the greater the commercial nature and level of interactivity associated with the website,
 6 the more likely it is that the website operator has "purposefully avail[ed] itself" of the
 7
     forum state's jurisdiction. Interactivity is measured through an examination of the
 8
 9 website's features and intended uses. Websites designed to facilitate or conduct business
10 transactions will often be characterized as interactive. In contrast, a passive website that
11
   simply makes the information available to the user will be less likely to have a basis for
12
13 personal jurisdiction. Websites are thus effectively divided into three categories: websites
14 that conduct business over the Internet, websites where users exchange information with
15
   the host computers, and websites that do little more than present information. Websites
16
17 that do business over the Internet will yield a finding of purposeful availment, while
18 websites that simply present information will not. Purposeful availment for the third type
19
   is determined by the level of interactivity and its commercial nature. In the instant matter,
20
21 there are at least five avenues for finding personal jurisdiction over Defendant, with each
22 satisfying either the requirements listed above to prove purposeful availment, or the
23
   standards for purposeful direction.
24
25         i. In this matter, Defendant’s activities were undoubtedly intentional, and proven to
26 be aimed at residents of the judicial district, including Plaintiffs residing in California,
27
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                              13
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 14 of 28 Page ID #:1546




 1 who suffered harm directly therefrom, with Defendant being knowledgeable of their
 2 residence in California.
 3
           Defendant, by her own statements alleging that the Project and Campaign were
 4
 5 hers, has at the very least involved herself in the direct, active actions involving the
 6 promotion and sale of merchandise through the Indiegogo campaign, which was started,
 7
     and administered, and performed in California up until the time that Defendant
 8
 9 absconded with the funds and locked Plaintiffs out of the account. Defendant was fully
10 aware of the activity which had its epicenter in Los Angeles county.
11
         Furthermore, the sales in the Campaign were also directed at other residents of Los
12
13 Angeles County, and within the state of California. Attached as Exhibit D to the
14 Declaration of Maziar Golestanehzadeh, previously filed (ECF No. 67), are true and
15
   correct copies of excel sheets detailing customer information for paid supporters of the
16
17 Campaign, with any private information redacted.
18         Therefore, Defendant is wrong in claiming that Plaintiff has not provided evidence
19
     showing substantial business and sales to California. Defendant furthermore ignores this
20
21 activity involving an “active” and not “passive” website.
22         By Defendant’s own cited case law, Plaintiffs have shown that Defendant, by her
23
     allegations of ownership, conducted and completed, with customers in California, both a
24
25 large amount of sales, and by the alternative standard, sales “supported by marketing
26 efforts targeting California.” MGA Ent., Inc. v. Innovation First, Inc., No.
27
   CV1004136RGKMANX, 2010 WL 11601032, at *4 (C.D. Cal. Sept. 14, 2010).
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                          14
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 15 of 28 Page ID #:1547




 1         Plaintiffs have provided evidence showing substantial business and sales to

 2 California. Plaintiffs have provided documentation proving orders and deliveries to many
 3
     customers residing in California.
 4
 5         Plaintiffs have therefore shown that these individuals have been harmed, and will

 6 be continue to be harmed, if the Court does not enjoin Defendant’s wrongful actions in
 7
     seizing the Campaign, modifying it to her own purposes, and therefore not delivering to
 8
 9 these supporters in California the graphic novel consistent with the copyrighted works
10 that they were promised.
11
          These customers listed therein are therefore owed the materials that the Campaign
12
13 promised, including books and other merchandise. The spreadsheet and documentation
14 provided by Plaintiffs further establish that there were many supporters of the Campaign
15
   located in California that have been harmed by Defendant, and will be harmed by
16
17 Defendant.
18         Defendant is also in possession of this information already, presently being the sole
19
     holder of the accounts relating to the Campaign. Defendant knowingly took these actions
20
21 that harmed these supporters residing in California. Defendant knew there are many
22 supporters of the Campaign that are located in California. Defendant knew that her
23
   unlawful seizure of the related accounts would harm these supporters in California, and
24
25 Plaintiffs, individuals residing in California.
26         Being that this entire action arises out of the Campaign and Defendant’s
27
     participation therein and subsequent illegal seizure, the facts controvert Defendant’s
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                          15
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 16 of 28 Page ID #:1548




 1 assertions that these facts pled by Plaintiffs do not establish personal jurisdiction solely
 2 because they took place before the alleged infringement.
 3
           Many of the facts supporting jurisdiction pled by Plaintiffs relate to behavior
 4
 5 subsequent to infringement as well. Additionally, Defendant’s participation in the
 6 Campaign by inclusion by Plaintiffs, and the business contacts thereto, created the
 7
     Campaign accounts and funds to which Defendant claims ownership, and seized. “But
 8
 9 for” these contacts with California, Plaintiffs’ claims would not have arisen. Mattel, Inc.
10 v. Greiner & Hausser GmbH, 354 F.3d 857, 864 (9th Cir. 2003). Defendant’s narrowing
11
   of the standards for determining this issue is not adequately supported by the case law
12
13 cited thereto.
14         These Campaign supporters located in California are being deprived of the
15
     materials relating to the Artwork and Work which were long advertised as included in the
16
17 Campaign, and being indicative of the Campaign. Instead, following her unauthorized
18 seizure of the Campaign, Defendant has promised a new artist, with entirely different
19
   artwork and style than the Artwork, based entirely on a different work than the Work,
20
21 while still continuing to use the Work and Artwork as a basis for her “new” novel.
22         Alternatively, if Defendant subsequently decides to fulfill the orders related to the
23
     Campaign to the supporters listed in the exhibits hereto, and uses any substantial part of
24
25 the Artwork and Work, she would have yet again committed infringement of the cited
26 U.S. Copyrights held by Mr. Speidel and Golestanehzadeh.
27
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                              16
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 17 of 28 Page ID #:1549




 1         In either instance, residents in this judicial district and California, have been

 2 harmed, and will continue to be harmed, due to the unlawful seizure of the Campaign
 3
     already completed by Defendant, as shown by the pleadings and facts in this matter.
 4
 5         These actions by Defendant, including knowing seizure and modification of the

 6 Campaign, were made knowing that they would harm the supporters of the Campaign
 7
     located in California. Therefore, purposeful direction by Defendant has been proven in
 8
 9 this way as well, establishing personal jurisdiction over Defendant.
10         ii. Plaintiffs have also already been harmed by Defendant’s malicious actions,
11
     taken to convert the Campaign and related funds to her own. Plaintiffs are individuals
12
13 residing in this judicial district. Defendant’s actions to seize, convert and utilize the
14 Campaign funds and accounts, depriving Plaintiffs thereto, as pled in the First, Second
15
   and Third Amended Complaints, and established in the previously filed (ECF Nos. 59
16
17 and 67) Declaration of Maziar Golestanehzadeh, damaged and continue to damage
18 Plaintiffs. Plaintiffs’ third, fourth, and fifth causes of action directly relate to the harm
19
   they have received as a result of Defendant’s actions with respect to the Campaign,
20
21 including but not limited to, illegally seizing the funds, breaching their agreement
22 regarding the graphic novel, claiming ownership of their copyrighted works, and
23
   attacking their reputations within their industry.
24
25         Plaintiffs have always maintained they were working on an existing Project,
26 completely created in California, in which they brought her into the fold. That does not
27
   negate their limitations on the ability to use the copyrighted material that required their
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                               17
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 18 of 28 Page ID #:1550




 1 participation. Plaintiffs did not give Defendant their copyrighted work, nor was there any
 2 agreements otherwise licensing, authorizing, or transferring any copyrights or right to use
 3
     to Defendant.
 4
 5         Such malicious acts by Defendant were made knowing they would harm Plaintiffs

 6 residing in California, and therefore also constitute purposeful direction by Defendant
 7
     establishing personal jurisdiction over Defendant.
 8
 9         iii. Defendant continues with generalizations that attempt to misconstrue and

10 minimize both her business in this district, and her malicious actions. The facts pled by
11
   Plaintiffs show that in the instant matter, Defendant’s continual and widespread
12
13 participation and direction in the manufacturing, receipt, advertising, and delivery, to
14 customers in California establishes purposeful availment of this judicial district.
15
         The Campaign website has substantial interactivity with its users, for the purpose
16
17 of conducting business to the benefit of the Campaign, and its supporters. Defendant
18 seized the Campaign and has claimed ownership thereto.
19
         Likewise, the Legal Defense Fund document, submitted by Defendant and
20
21 previously included by Plaintiff at ECF Nos. 59 and 67, is a "new fact" in that it was
22 published during the pendency of this suit, but more importantly is additional evidence of
23
   her active participation. Defendant ignores the fact that she has made a claim that ALL
24
25 the efforts, i.e., the entire fundraising and crowdsourcing campaign, were her campaign,
26 were based on her instructions and direction.
27
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                           18
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 19 of 28 Page ID #:1551




 1         Therefore, it is not just her posts online that are at issue, but the crowdfunding

 2 campaign which is also at the heart of the added claims for breach of contract which are
 3
     relevant in this matter. The Indiegogo campaign was not a "passive" website.
 4
 5         Plaintiffs submit that Defendant’s actions specifically meet the “expressly aimed”

 6 requirement of Calder for specific personal jurisdiction. Rio Properties, Inc. v. Rio Int'l
 7
     Interlink, 284 F.3d 1007, 1019-20 (9th Cir. 2002). The allegations regarding Defendant’s
 8
 9 actions online, including the Legal Defense Fund document referenced in the Third
10 Amended Complaint, are not simply attacks. Defendant has solicited monetary support.
11
         Defendant in publishing the “Lady Alchemy Go Fund Me Legal Defense Details
12
13 and Evidence” has again claimed complete ownership of the Campaign to which this
14 matter relates. The Campaign website, of which Defendant claims ownership, sold
15
   merchandise to fans as part of the Campaign. These are not simply passive websites,
16
17 made for information purposes only. At best, Defendant was a partner in the promotion
18 and sales of merchandise that was to be sold to fund a project that contained the
19
   copyrighted work of plaintiffs. But she has claimed total ownership of that same project.
20
21 She cannot claim all work done to sell merchandise was done at her direction and for her
22 benefit, yet then claim that she has no responsibility for the actions allegedly taken on her
23
   behalf. Plaintiffs dispute her ownership, but her claims of ownership open her up to
24
25 personal jurisdiction in this Court.
26         Plaintiffs have cited numerous facts from Declarations by Plaintiff Maziar
27
     Golestanehzadeh (ECF No. 59 and 67), and Steve Taylor, a partner in the manufacturing
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                             19
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 20 of 28 Page ID #:1552




 1 and other business activities related to the Campaign, that took place in this judicial
 2 district. (ECF No. 59). In each Declaration, each person declares under penalty of perjury
 3
     that Los Angeles, California has been the distribution center for merchandise relating to
 4
 5 the Indiegogo.com Campaign. This is the very same Campaign that Defendant claims she
 6 is the sole owner. Defendant’s claims of ownership not only are relevant to the proposed
 7
     causes of action in the Third Amended Complaint, but are more importantly, are relevant
 8
 9 to this Second Amended Complaint and Plaintiffs’ claims of copyright infringement.
10         Plaintiffs have pled in their amended complaints, and proven in documents
11
     herewith, that Defendant as part of the Campaign sold California residents products
12
13 through the Campaign. See Cf. Inventors Row Inc. v. Blankenship, No. 17-2387 WBS
14 EFB, 2018 U.S. Dist. LEXIS 75365, at *12-13 (E.D. Cal. May 2, 2018).
15
          Such business activity by Plaintiffs and Defendant has also established personal
16
17 jurisdiction in this jurisdiction, by purposeful availment.
18         iv. Additionally, Defendant’s malicious actions taken online to attack Plaintiffs, as
19
     adequately pled by Plaintiffs, satisfy the requirements of the purposeful direction test.
20
21 Plaintiffs, residents of this judicial district, have pled that Defendant’s malicious and
22 attacks made online, have interfered with economic relations with individuals residing in
23
   California, including Campaign supporters, with such harm being directly effected upon
24
25 Plaintiffs by Defendant’s malicious and knowing actions.
26         For instance, immediately following this Court’s holding on February 1, 2021,
27
     wherein Defendant’s counsel agreed to accept service, Defendant continued her
28
      PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                            20
      IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 21 of 28 Page ID #:1553




 1 malicious attacks on Plaintiff, by publishing online a document, “Lady Alchemy Go Fund
 2 Me Legal Defense Details and Evidence,” purporting to allege ownership of the Work
 3
     and Artwork and making further accusations about the origin of the Work and Artwork,
 4
 5 and about Plaintiffs and their actions. See Declaration of Maziar Golestanehzadh,
 6 previously filed, at Exhibit F. (ECF No. 67) Defendant’s connections to the Campaign
 7
     and activities are intertwined with the activities of the Indiegogo campaign in Los
 8
 9 Angeles County. An integral defense of Defendant to Plaintiffs’ copyright claim is that
10 the entire project utilizing the Work and the Artwork belonged to her, as did monies
11
   raised, and that Plaintiffs, Mr. Golestandhzadeh in particular, were employees. She has
12
13 stated therein that all activities were done for her as her employees. In other words, both
14 the Work, Artwork, and any actions surrounding any fundraising belonged to her.
15
   Defendant Markota has alleged that ALL activities involving the Work and Artwork are
16
17 hers (and therefore there is no copyright infringement). As this argument is a central part
18 of her defense, the activities of the Indiegogo campaign in California and in Los Angeles
19
   County are relevant to this action, and establish her activity within this district through
20
21 the actions to which she claims ownership (and presumably responsibility). Such attacks
22 were directly addressed to supporters of the Campaign, which Defendant knew included
23
   many individuals residing in California. See Declaration of Maziar Golestanehzadh,
24
25 previously filed, at Exhibit F. (ECF Nos. 59 and 67). Therefore, on this ground as well,
26 purposeful direction has been shown, establishing personal jurisdiction over Defendant.
27
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                          21
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 22 of 28 Page ID #:1554




 1         Therefore, based on these multiple grounds, personal jurisdiction should be

 2 effected over Defendant in this judicial district: Defendant’s business activities in this
 3
     district, proven in the record; Defendant’s malicious acts taken to convert the Campaign
 4
 5 funds and account to her own, damaging Plaintiffs, individuals residing in this district;
 6 the same malicious seizure of the Campaign, damaging third party customers, including
 7
     individuals located in this district, who each paid to support the Campaign based on the
 8
 9 Artwork and Work, and who will now be deprived of the Campaign; the malicious and
10 intentional copyright infringement, undertaken by Defendant, damaging Plaintiffs; and
11
   the malicious actions undertaken by Defendant to damage Plaintiffs reputation, including
12
13 publishing false attacks online as recently at February 1, 2021, thereby damaging
14 Plaintiffs, while simultaneously utilizing an interactive website to solicit more money,
15
   including to those supporters located in California.
16
17        Each of these facts separately establishes personal jurisdiction over Defendant. In
18 this matter it is proven that Defendant carried out each and every factor which would
19
   establish specific jurisdiction over Defendant.
20
21        Respectfully, Plaintiff submits that on all of these grounds, Defendant’s Motion
22 must be denied in its entirety.
23
     C. DEFENDANT’S HISTORY OF AVAILMENT OF THIS JUDICIAL
24
25         DISTRICT ESTABLISHES GENERAL JURISDICTION
26         A federal district court has general jurisdiction over a nonresident defendant where
27
     the defendant had “substantial” contacts or conducted “continuous and systematic”
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                            22
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 23 of 28 Page ID #:1555




 1 activities within the state that the district court sits, “even if the cause of action is
 2 unrelated to those activities.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
 3
     U.S. 915, 924 (2011). Hatheway v. Bank of New York Mellon, Tr. Of Certificate Holders
 4
 5 CWALT Inc. Alternative Loan Tr. 2006-18CB Mortg. Pass Through Certificates Series
 6 2006-18CB, 812 F.App’x 603 (9th Cir. 2020).
 7
           General jurisdiction requires “[t]he defendant’s conduct and connection with the
 8
 9 forum State” be such that the defendant would “reasonably anticipate being hailed into
10 court there.” World– Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).
11
          Plaintiffs have previously filed a Declaration by Plaintiff Maziar Golestanehzadeh,
12
13 which supports this Opposition. As established in the allegations therein, made under
14 penalty of perjury, with accompanying exhibits, the length of participation with
15
   consumers in California by Defendant through the Indiegogo campaign, of which
16
17 Defendant has alleged ownership, and the instances of business directed thereto, were
18 substantial. Attached as Exhibit D and E to the Declaration of Maziar Golestanehzadeh,
19
   previously filed (ECF Nos. 59 and 67), are true and correct copies of excel sheets
20
21 detailing customer information for paid supporters of the Campaign, with any private
22 information redacted. The spreadsheets further establish that there were many supporters
23
   of the Campaign located in California.
24
25         Therefore, Defendant is wrong in claiming repeatedly and again in regards to
26 general jurisdiction over Defendant, that Plaintiffs have not provided evidence showing
27
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                           23
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 24 of 28 Page ID #:1556




 1 substantial business and sales to California. Plaintiffs have provided documentation
 2 proving orders and deliveries to many customers residing in California.
 3
           Plaintiffs have also previously filed a Declaration from Steve Taylor. (ECF No.
 4
 5 59). In each Declaration, each person declares under penalty of perjury that Los Angeles,
 6 California has been the distribution center for merchandise relating to the Indiegogo.com
 7
     Campaign. This is the very same Campaign that Defendant claims she is the sole owner.
 8
 9         Mr. Taylor, who works in the printing business, declares therein under penalty or

10 perjury that Defendant made payments to Mr. Taylor for the merchandise related to the
11
   Campaign. Taylor Decl., ¶11. Mr. Taylor declared that the merchandise paid for by
12
13 Defendant was delivered to Plaintiff Golestanehzadeh at his residence in Los Angeles
14 (Eagle Rock), California, within this judicial district. Taylor Decl., ¶15, 22.
15
         Mr. Taylor further declares that Defendant was notified of delivery for each
16
17 shipment. Taylor Decl., ¶16, 22. After confirmation of delivery, Defendant paid Mr.
18 Taylor for the goods ordered and delivered to Los Angeles, California. Taylor Decl., ¶17,
19
   27. Mr. Taylor further declares that Defendant resided in England, but was kept appraised
20
21 of the status of the goods throughout the separate manufacturing and delivery processes
22 for the decals and posters. Taylor Decl., ¶8. These were goods that are related to the
23
   Indiegogo.com Campaign. Taylor Decl., ¶5. Plaintiff Golestanehzadeh has declared under
24
25 penalty of perjury that other items ordered, including posters ordered from VGKids.com,
26 were delivered to Los Angeles, California. The posters were paid for from the Campaign
27
   account, by Defendant. Plaintiff Golestanehzadeh has declared under penalty of perjury
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                           24
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 25 of 28 Page ID #:1557




 1 that every unit of the above posters and decals were distributed separately from Los
 2 Angeles, California, to the many Indiegogo Campaign supporters who invested in the
 3
     Campaign to complete the Project, located throughout the United States.
 4
 5 Golestanehzadeh Decl., ¶38. (ECF No. 67). Defendant was therefore involved in the
 6 design, approval, ordering, and payment for the above merchandise related to the
 7
     Campaign. Golestanehzadeh Decl., ¶37. (ECF No. 67). All of this merchandise was then
 8
 9 sold to supporters of the Indiegogo.com Campaign, and delivered to the supporters
10 throughout the United States. Golestanehzadeh Decl., ¶38. Defendant was always
11
   informed and always had access to the Stamps.com account for the Campaign, through
12
13 which the merchandise was sent from Los Angeles, California. Golestanehzadeh Decl.,
14 ¶40. Plaintiff has provided evidence as to this fact as well.
15
         Therefore, in view of these facts, Defendant was at a minimum a partner in the
16
17 business activity which occurred in this judicial district, to which this matter relates. Such
18 business activity included the delivery and receipt of goods related to the Campaign in
19
   Los Angeles, California. Such business activity included the storage and distribution of
20
21 goods related to the Campaign from Los Angeles, California. Plaintiff in addition to the
22 above evidence has provided testimony declaring that “Los Angeles, California served as
23
   the distribution hub for the United States for merchandise related to the Indiegogo
24
25 fundraising Campaign, of which Defendant now claims ownership.” Golestanehzadeh
26 Decl., ¶42. Additionally, contracts related to the Campaign were executed and performed
27
   in this judicial district, evidencing more purposeful availment of this judicial district by
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                          25
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 26 of 28 Page ID #:1558




 1 Defendant. Defendant cannot have it both ways in this matter. If Defendant claims
 2 ownership of the Campaign and the funds wrongfully derived therefrom, then Defendant
 3
     must acknowledge that she has availed this district in conducting business here that
 4
 5 resulted in money being deposited into the bank account which she always had control.
 6         Therefore, she must bear responsibility for the activities related to the Campaign
 7
     occurring in this judicial district. Therefore, in this matter, Defendant has conducted
 8
 9 activities in this judicial district which establish general jurisdiction.
10      D. DEFENDANT CANNOT CLAIM CHOICE OF FORUM IN THE U.S. AS
11
           DEFENDANT RESIDES ABROAD, DESPITE HER NEW CLAIMS OF
12
13         NEW YORK AS JURISDICTION

14         In the instant matter, Plaintiffs submit that Defendant cannot argue improper
15
     forum, as Defendant does not reside in the United States. This fact is shown by the record
16
17 in this matter. This fact is shown by Defendant’s own statements in written
18 communication, and social media posts by Defendant. This fact is shown by the
19
   previously filed testimony by Plaintiff and previously filed declaration by third-party
20
21 Steve Taylor. (ECF Nos. 59 and 67).
22         Defendant for the first time argues that she is a resident of New York and the
23
     action should have been brought there, yet fails at any time to indicate that she was
24
25 residing in New York during any period of this agreement. Defendant is married to an
26 English citizen who has been found inadmissible to the United States. It is Plaintiff's
27
   information and belief that Defendant has been in England, where she has given birth to a
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                            26
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 27 of 28 Page ID #:1559




 1 child. Defendant only now argues she is a resident of New York because the Defendant
 2 hopes to sway this Court to dismiss this case.
 3
           Clearly, there is a dispute regarding the copyrighted works and alleged contractual
 4
 5 relationships between the parties. At any time during the pendency of this action before
 6 the Court, Defendant could have moved to request transferring this case to New York.
 7
     She instead never "admitted" her residency, until now. She pointedly has still not
 8
 9 requested it be transferred to New York. It is the Defendant who is attempting to avoid a
10 reckoning she cannot win.
11
         Declarations by Plaintiff Golestanehzadeh and Mr. Steve Taylor establish under
12
13 penalty of perjury that Defendant resides in England, or at least did for a lengthy period
14 of time previously. These facts were established by Defendant’s own statements to
15
   Plaintiff and Mr. Taylor. See Taylor Declaration at ¶10 (ECF No. 59); Golestanehzadeh
16
17 Declaration at ¶17, previously filed (ECF Nos. 59 and 67). Therefore, the record dictates
18 that Defendant cannot claim this forum is improper, as no forum is more proper.
19
   Defendant is a foreign resident who cannot claim any specific forum in the United States.
20
21       For these reasons as well, Defendant’s Motion to Dismiss should be denied.
22         E.     IN THE ALTERNATIVE, IF THE COURT FINDS THAT THERE IS
23
     NO JURISDICTION AS PLED, PLAINTIFFS REQUEST ADDITIONAL
24
25 JURISDICTIONAL DISCOVERY, AND AMENDMENT, IF PROPER
26         As demonstrated above, given the applicable law, the facts satisfy several different
27
     standards, each mandating that this Court take hold of jurisdiction over Defendant.
28
     PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                            27
     IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04653-MCS-AS Document 73 Filed 07/26/21 Page 28 of 28 Page ID #:1560




 1         If, however, the Court were to rule that that for some reason, the filing of the Third

 2 Amended Complaint did not properly remedy this pleading deficiency, it is well
 3
     established that the proper remedy is not a dismissal, but rather to grant Plaintiffs leave to
 4
 5 amend. Alternatively, Plaintiffs would ask that the Court allow the Parties to conduct
 6 limited discovery, only as to jurisdiction and Defendant’s location, to resolve the question
 7
     of jurisdiction. Limited jurisdictional discovery is a commonly granted and utilized by
 8
 9 the District Courts, including the Central District of California.
10         Furthermore, Defendant has claimed for the first time New York as a possible
11
     jurisdiction. Discovery would shed further light on this issue continually kept hidden by
12
13 Defendant and only now supplemented with limited information. Defendant cannot claim
14 prejudice in such a grant of discovery, should Defendant’s Motion be otherwise granted.
15
         Despite such request, pursuant to all of the applicable case precedence cited above,
16
17 and in light of the proposed amendments already filed, it is respectfully submitted that
18 there is no substantive basis under the law on which Defendant’s motion can be granted.
19
   V.     CONCLUSION
20
21        Based on the foregoing, and the records in this proceeding, Plaintiffs respectfully
22 request that this Court deny Defendant’s Motion to Dismiss in its entirety.
23
   DATED: July 26, 2021                     Respectfully submitted,
24
                                            LUM LAW GROUP
25
                                            /s/ A. Justin Lum
26                                          __________________________
                                            A. Justin Lum, Esq.
27
28
      PLAINTIFFS’ OPPOSITION AND MEMORANDUM OF POINTS AND AUTHORITIES                           28
      IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
